Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2017                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154071 & (38)(39)(45)(46)(47)                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154071
                                                                   COA: 326468
                                                                   Eaton CC: 14-020156-FC
  BRUCE ALAN WEAVER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to add issues are GRANTED. The application
  for leave to appeal the May 19, 2016 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to expand the record and the motions to remand are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2017
         s1212
                                                                              Clerk